Citation Nr: 1819065	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-27 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from August 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In December 2015, the Board remanded the issues set forth above to the RO for additional evidentiary development.  Thereafter, in an April 2017 decision, the Board denied service connection for a psychiatric disability and entitlement to a TDIU.

The Veteran appealed the Board's April 2017 decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in September 2017, the Veteran's attorney and a representative of VA's General Counsel filed a joint motion for partial remand (JMPR).  Thereafter, in a September 2017 order, the Court granted the motion, vacated the portion of the Board's April 2017 decision with regard to the issues addressed herein, and remanded the matter for readjudication.

The Board notes that in a November 2015 rating decision, the RO denied entitlement to service connection for hearing loss and tinnitus, the petition to reopen the previously denied claim of service connection for obstructive sleep apnea, and entitlement to a rating in excess of 30 percent for bronchial asthma.  Thereafter, in November 2015, the Veteran filed a timely notice of disagreement (NOD) with the RO's decisions.  A statement of the case (SOC) has not been issued with regard to these claims.  Generally, the filing of an NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on these issues, the Board will not exercise formal jurisdiction over them at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for a psychiatric disability.  The Board notes that there are conflicting medical opinions of record regarding the diagnosed psychiatric disability and the etiology of the assessed disorder.

The Veteran was provided a VA examination in March 2011.  Following evaluation of the Veteran, the examiner diagnosed major depressive disorder, recurrent, and alcohol abuse disorder.  She opined that the Veteran's diagnosed mental health disability was not caused by or the result of his service-connected bronchial asthma or duodenal ulcer disease.  In support of this finding, the examiner noted that the medical records clearly established that the Veteran's primary diagnosis was alcohol abuse.  Further, while the medical evidence notes the Veteran's drinking problem and depression, at no point do they suggest that the conditions are related or associated to any of the Veteran's service-connected medical conditions.  Instead, they appeared to be linked to other family and personal stressors in his life, which is consistent throughout the notes of the Veteran's psychiatric treatment.  The examiner noted that the Veteran's asthma was never mentioned significantly in the medical progress notes and was never mentioned in records regarding psychiatric treatment.

The Veteran underwent an additional VA examination in October 2015 at which time major depressive disorder, first episode alcohol-induced in May 2009, was assessed.  The examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, she noted that the evidence shows no relationship, either temporal or etiological, between major depressive disorder and the Veteran's reported military stressor.  The examiner also concluded that the Veteran did not meet the criteria for diagnoses of anxiety or PTSD.  

A final VA examination was provided in January 2016.  Following examination of the Veteran and a review of the record, the examiner opined that the Veteran's acquired psychiatric disorder is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that there was no evidence in the literature of a direct physiological consequence between the Veteran's service-connected conditions and his depressive symptoms.  She further noted that there was no evidence of psychiatric problems prior to military service, during military service, or within the first year after service separation.  The first discussion of psychiatric problems in the record was the treatment in 2003, which included diagnoses of major depressive disorder and alcohol abuse due to stressors documented as marital and family problems.  Other treatment records from March 2011 provided the same diagnoses, and listed the causes as family and personal stressors.  The examiner noted that the VA examinations for the Veteran's disabilities had all concluded that the Veteran did not have any functional limitations as a result of those disabilities.  She concluded that after careful review of all the evidence, the link, including aggravation, between the Veteran's neuropsychiatric condition and his service-connected conditions could not be made.

In February 2018, the Veteran's representative submitted a private medical opinion, dated in January 2018.  The physician opined that a review of the record indicates that it is more likely than not that the Veteran's asthma influenced the development of his unspecified anxiety disorder.  With regards to psychiatric diagnoses, she noted that the appellant's clinical picture had changed over time, with records from 2000 to 2011 documenting diagnoses of and treatment for depression and alcohol abuse.  A similar finding was made during the March 2011 VA examination.  However, in early 2012, the appellant reported new psychiatric symptoms and his service-connected bronchial asthma was specifically cited as a stressor.  In support of such finding, the physician referenced VA medical records in which the appellant reported feeling anxious or where the treating physician identified a worsening of medical conditions on Axis IV.  Records from 2013 to 2015 indicated that the Veteran experienced increased anxiety and depression.  The identified stressor associated with the exacerbation of symptoms included asthma.  The physician noted that the VA examinations do not address anxiety related to the Veteran's asthma.  She opined that the omission of any discussion of the Veteran's anxiety disorder is significant because it is well established that there is a relationship between asthma and anxiety.  Further, recent studies suggested an interaction between behavioral, neuron, endocrine, and immune processes and suggest that psychological factors play in active role in the genesis of asthma.  In support of her finding, the physician identified a number of articles, which included studies suggesting a relationship between anxiety and depression and asthmatic patients.  In summary, the physician noted that the Veteran suffers from major depressive disorder, unspecified anxiety disorder, and a history of alcohol abuse.  The record indicates that his depression exits independently of his alcohol use and preexisted his anxiety disorder.  His anxiety disorder has a temporal correlation with a worsening of his asthma symptoms which is supported by the referenced articles.  

In light of the conflicting medical opinions, the Board finds that remand is required to provide an additional VA examination identifying all acquired psychiatric disabilities and to obtain etiological opinions for each diagnosed disorder.

As resolution of the claim remanded herein may have an impact on the issue of entitlement to a TDIU, these issues are inextricably intertwined.  Harris v. Derwinski,1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the Veteran's claim of entitlement a TDIU should be held in abeyance, pending the development and readjudication of the other claim on appeal.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his acquired psychiatric disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

The examiner must identify all psychiatric disabilities diagnosed since October 2010, to include major depressive disorder, PTSD, and anxiety.  If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.

Thereafter, for each diagnosed acquired psychiatric disability, the examiner is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder was incurred in service or is otherwise causally related to his active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder was caused by his service-connected bronchial asthma and/or duodenal ulcer disease?

(c) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder has been aggravated (chronically worsened) by his service-connected bronchial asthma and/or duodenal ulcer disease?  

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for all VA medical opinions is required.  In rendering the requested opinions, the examiner should consider the appellant's contentions regarding the onset of his psychiatric symptoms.

The examiner must also discuss the conflicting medical opinions of record which has been set forth above.

2.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




